ROBERTSON, Justice:
ON MOTION FOR TEMPORARY ALIMONY AND SOLICITOR’S FEES
Appellant, Charles C. Quin, filed a bill of complaint for divorce in the Chancery Court of Warren County, Mississippi. Ap-pellee, Bertie D. Quin, responded with an answer and cross-bill for divorce. On September 14, 1967, after a full hearing, the chancery court granted appellee a divorce on her cross-bill, awarded her $175.00 per month alimony, and solicitor’s fees of $200.00.
Appellant appealed to this Court and filed a $500.00 cost bond in accordance with Section 1162, Mississippi Code 1942 Annotated, which bond was approved by the chancery clerk. Appellee, Bertie D. Quin, thereupon filed in this Court a motion for temporary alimony and solicitor’s fees.
This motion is overruled for the reason that the appellant has not appealed with supersedeas. No supersedeas bond has been filed, and the judgment of the lower *570court is in full force and effect. Inasmuch as the appeal is without supersedeas, the appellee may proceed immediately to execute on the judgment or use other appropriate process to enforce her judgment. See Stone, Chairman State Tax Commission v. McKay Plumbing Co. et al., 200 Miss. 792, 818, 26 So.2d 349, 30 So.2d 91, 94 (1947); Lindsey v. Lindsey, 219 Miss. 720, 69 So.2d 844 (1954).
The motion for temporary alimony and solicitor’s fees is, therefore, overruled.
All Justices concur.